Name: Commission Regulation (EEC) No 2406/89 of 3 August 1989 authorizing certain intervention agencies to put up for sale by tender 330 000 tonnes of durum wheat for export in the form of meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 8 . 89 No L 227/49Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2406/89 of 3 August 1989 authorizing certain intervention agencies to put up for sale by tender 330 000 tonnes of durum wheat for export in the form of meal HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 834/89 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3), as amended by Regulation (EEC!) No 195/89 (4), provides that the sale of cereals held by intervention agencies must be by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 0, as last amended by Regulation (EEC) No 2418/87 (6), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas durum wheat supply in Italy and Spain does not permit normal supply to meet meal export requirements ; whereas, to remedy this situation, a quantity of durum wheat held by the Italian and Spanish intervention agencies should be put up for sale again on the Italian and Spanish internal markets ; Whereas a conversion rate should be set to determine the quantity of meal to be exported on the basis of the durum wheat used ; Whereas, to ensure that the operation is carried out smoothly, it should be stipulated that securities may be released only after completion of customs export formalities to avoid any disturbance of the market ; Whereas the Member States are to take all additional measures compatible with the provisions in force to ensure that the scheme operates smoothly and that the Commission is kept informed, I Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 1 The intervention agencies of the Member States listed below are hereby authorized to issue an invitation to tender for the sale on the Community market of 330 000 tonnes of durum wheat in accordance with Article 4 of Regulation (EEC) No 1836/82, as follows : (Tonnes) Italy 300 000 Spain 30 000 Article 2 1 . The invitation to tender shall be open from 4 August to 30 September 1989 . 2. The durum wheat awarded must be processed into meal for human consumption and exported to third countries. Tenders shall be valid only if they :  are accompanied by an application for an export licence for durum wheat meal of the category defined by the product code 1103 11 10 100 of the refund nomenclature together with an application for advance fixing of the refund for the category in question ;  are accompanied by an application for advance fixing of the monetary compensatory amount for durum wheat meal of one of the Member States listed in Article 1 ;  are accompanied by evidence that the tenderer has - lodged a security of ECU 50 per tonne,  are accompanied by a written undertaking from the tenderer to lodge, at the latest on payment of the goods, a security covering any difference between the price provided for in Article 5 (3) of Regulation (EEC) No 1836/82 and that indicated in the tender. Article 3 By way of derogation from Article 5 (3) of Regulation (EEC) No 1836/82, the minimum price to be complied with shall be fixed in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 27. 6. 1989, p. 1 . 0 OJ No L 139, 24. 5. 1986, p. 36 . (4) OJ No L 25, 28 . 1 . 1989, p. 22. 0 OJ No L 202, 9 . 7 . 1982, p. 23 . (6) OJ No L 223, 11 . 8 . 1987, p. 5 . No L 227/50 Official Journal of the European Communities 4. 8 . 89 Article 4 1 . By way of derogation from Article 21(1 ) of Commission Regulation (EEC) No 3719/88 ('), export licences issued shall, for the determination of their term of validity, be deemed to have been issued on the date of submission of the tender. 2. Export licences issued under this invitation to tender shall be valid from the date of issue within the meaning of paragraph 1 until the end of the third month thereafter. 3. Export licences issued under this invitation to tender must bear the following entry in section 22 : 'Invitation to tender issued by Regulation (EEC) No 2406/89  Tender from . . .'. Article 5 For the determination of the quantity of meal to be exported, the quantity of durum wheat awarded shall be divided by a coefficient of 1,60. Article 6 1 . The securities referred to in the third indent of the second subparagraph of Article 2 (2) shall be released :  for the quantities for which the tender has not been accepted, or  in all other cases, in accordance with Title V of Commission Regulation (EEC) No 2220/85 (2). 2 . The securities referred to in the fourth indent of the second subparagraph of Article 2 (2) shall be released for the corresponding quantities of meal for which evidence of export has been furnished. 3 . The primary requirement within the meaning of Article 20 of Regulation (EEC) No 2220/85 shall be payment of the selling price and export within the time limit laid down for the durum wheat meal under the export licence referred to in Article 4. Evidence to be furnished shall be that applicable for the security for the export licence issued following award of the contract. Article 7 The intervention agencies concerned shall take all necessary steps to ensure compliance with the provisions of this Regulation. They shall provide each other with all necessary information and shall inform the Commission weekly, within the Management committee for Cereals, of progress in the invitation to tender. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 August 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 331 , 2, 12. 1988 , p. 1 . R OJ No L 205, 3 . 8 . 1985, p. 5.